Citation Nr: 1421033	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for muscle and joint pain, to include as a result of an undiagnosed illness.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depressive disorder, and anxiety disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs
ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to November 1986 and from February 1987 to March 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Milwaukee Pension Center.

Although the Veteran initially filed a claim for "PTSD, Anxiety/Depression," the Veteran has also been diagnosed with dysthymic disorder and alcohol dependence.  To afford the Veteran the broadest possible scope for his claim of entitlement to a psychiatric disorder, the issue has been recharacterized accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains VA treatment records pertinent to the issues on appeal.

The issues of entitlement to service connection for muscle and joint pain, to include as a result of an undiagnosed illness, an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder, hypertension, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is not shown to have a bilateral hearing loss disability for VA compensation purposes.

2.  The preponderance of the evidence is against finding that the Veteran has tinnitus due to a disease or injury in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may bilateral sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in February 2010 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order.

The Board therefore finds that all necessary evidence has been acquired, there has been substantial compliance with the remand directives, fulfilling the duty to assist, and the case is now ready for adjudication.  

The Board has reviewed all the evidence in the Veteran's claims files, which includes his written contentions, service treatment records, VA treatment records, VA examination reports, and Social Security Administration (SSA) records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Analysis

The Veteran is claiming entitlement to service connection for bilateral hearing loss and tinnitus, which he asserts were caused by exposure to loud weapons noise during training and explosion and other noise while stationed in the Persian Gulf.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, the Veteran's service treatment records show that he underwent audiometric testing in service in April 1983, February 1987, February 1990, and December 1991.  At all examinations, the Veteran's pure tone threshold hearing levels at 500, 1000, 2000, 3000, and 4000 Hertz were essentially within normal limits.  This single threshold finding does not, however, rise to the level of a disability according to VA regulations.  38 C.F.R. § 3.385.  

In September 2010, the Veteran was afforded a VA audiological examination.  The Veteran reported exposure to loud training simulators and gunfire while stationed in Saudi Arabia.  He denied any civilian noise exposure.  Audiometric testing was performed, and revealed pure tone thresholds, in decibels, as follows:





HERTZ

500
1000
2000
3000
4000
RIGHT EAR
5
10
10
30
35
LEFT EAR
5
10
15
25
35

Speech recognition testing revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The VA examiner diagnosed the Veteran with right and left ear hearing within normal limits.

The Veteran's VA treatment records contain no complaints or treatment related to hearing loss, and he has not indicated that he has received treatment for hearing loss at any other facilities.

As is clear from the above, the Veteran has not in the past and does not currently exhibit "hearing loss disability" per VA regulatory criteria.  See 38 C.F.R. § 3.385.  Nor for that matter has the Veteran actually reported having difficulty with hearing in either a clinical setting or in lay statements to VA.  There has been no indication that the September 2010 examination performed was not fully adequate for the purpose of determining the merits of the Veteran's claim and is deemed by the Board to be an accurate and highly probative picture of the whether the Veteran's bilateral hearing loss rises to the level of a disability for VA purposes.

VA regulation specifically defines the parameters of a hearing loss disability for compensation and pension purposes, and the Veteran in this case does not meet the criteria for establishing a current disability.  Id.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  As the audiometric testing during the course of the claim does not reflect a hearing loss disability in either the right or the left ear for VA purposes, service connection is not warranted.

The Board acknowledges that the Veteran is competent to describe experiencing extremely loud noise during military service and any symptomatology regarding perceived hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a lay person, his opinion as to the degree of hearing loss is not a competent medical opinion.  In this regard, determining the degree of hearing loss requires audiological examination and testing by a qualified professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As noted above, the most probative evidence of record comes from the recent audiological examinations the Veteran has undergone rather than from his subjective assessment of the extent of his hearing loss.

Regarding the Veteran's claim of entitlement to service connection for tinnitus, in November 2009 the Veteran reported that he had ringing in his left ear that had only started in the past 6 to 12 months.  The VA treatment records are otherwise silent for any further complaints, treatments, or diagnoses of tinnitus.  At the Veteran's September 2010 VA examination, he reported no complaints of tinnitus, nor did he indicate any symptoms associated with ringing in his ears at any of his VA examinations or in subsequent VA treatment.  Although the Veteran has asserted in his claim to VA that he has tinnitus which he believes was caused by exposure to loud noise during service, this claim is inconsistent with his lack of any reported tinnitus-related symptomatology at his VA audiological examination.

The Veteran has also not asserted that he experienced tinnitus while in the service or even provided information regarding when his tinnitus symptoms first began.  The Veteran has not indicated that he has received any medical treatment for tinnitus or other audiological disorder at any time.  The only medical evidence of record which indicates that the Veteran has had any tinnitus is his report of ringing in his left ear in November 2009, which began in the prior 6 to 12 months and appears to have resolved by the September 2010.  Thus, the record contains no diagnoses of subjective tinnitus, and the only report of ringing in the ears occurred approximately 16 years after the Veteran's separation from service.  Thus, the Veteran has failed to provide any evidence or assertions of continuity of symptomatology that has existed since the Veteran's separation from service, and the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Neither the Veteran nor his representative has presented or identified any medical opinion that would, in fact, support the claim for service connection for tinnitus, and the only probative medical opinion of record indicates that the Veteran does not have a current diagnosis of tinnitus.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  To the extent that the Veteran asserts that he has a diagnosis of tinnitus based on his own observable lay observations, in the absence of any chronic tinnitus symptomatology, the Board is unable to find that sufficient evidence exists to warrant a finding that the Veteran has a current disability of tinnitus which is related to service.  Id.; See also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

For the foregoing reasons, the Board finds that the preponderance of the evidence demonstrates that the Veteran's bilateral hearing loss has not at any time during this appeal been shown to meet the criteria for a hearing loss disability for VA purposes, and the preponderance of the evidence weighs against a finding that the Veteran has current tinnitus which is related to service; the claims for service connection must therefore be denied.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran's assertion of having an undiagnosed illness related to service in the Persian Gulf was evaluated by a VA examiner in September 2010.  The examiner discussed the Veteran's complaints of fatigue, memory loss, and joint and muscle pain.  After a thorough physical examination, he diagnosed the Veteran with sleep apnea, lumbar spine degenerative joint disease, hypertension, and tension headaches.  He opined that the Veteran did not meet the criteria for an undiagnosed illness because his disorders all had a clear and specific etiology and diagnosis.  The examiner did not, however, address whether these disorders were caused by or related to the Veteran's active duty service.  This issue must therefore be remanded to clarify whether the Veteran is claiming entitlement to service connection for any related disorder, such as degenerative joint disease or tension headaches, and, if so, to afford the Veteran an examination and to obtain a medical opinion on the etiology of his pain-related disorders.

The Veteran also asserts that he has a psychiatric disorder, including PTSD, depression, and anxiety, which began during active duty while he was stationed in Korea.  In September 2010, the Veteran was afforded a VA psychiatric examination and diagnosed with anxiety disorder and depressive disorder, 

The examiner stated that the Veteran's disorders appeared to be "related more to childhood trauma, than to military trauma," but did not provide an opinion regarding whether the Veteran's service was a contributing factor causing his current psychiatric disorders.  Furthermore, while the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, he did not consider the January 2010 evaluation by psychologist H.D which diagnosed the Veteran with chronic, severe PTSD.  The Board therefore finds that this issue must be remanded for additional VA examination to adequately determine the Veteran's current psychiatric diagnoses and whether there exists a nexus between any of his disorders and active duty service.

The Veteran additionally claims that he has sleep apnea which began during his active duty service.  While the Veteran was afforded a VA examination in September 2010, and the examiner opined that the Veteran's sleep apnea was less likely than not related to service because there was no mention of a sleep disorder in the service treatment records, he failed to address the Veteran's lay statements contending that during service he snored and woke up in the night short of breath or the records of in-service treatment for a deviated septum.  The Veteran is credible to report on his own symptomatology, and these symptoms and records must be considered in an addendum opinion before the issue can be further adjudicated.

Finally, the Veteran has stated that he has hypertension which he believes either had its onset during his active duty service or is caused or aggravated by his psychiatric disorder.  The Veteran was diagnosed with hypertension at his September 2010 VA examination, but the examiner did not provide an opinion regarding the etiology or aggravation of hypertension.  This issue must therefore also be remanded for an addendum medical opinion.

The record indicates that the Veteran has received regular medical treatment from the Birmingham VA Medical Center since June 2008.  Any outstanding, pertinent VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify whether he is claiming entitlement to service connection for degenerative joint disease, tension headaches, or any other pain disorder in additional to his claim for an undiagnosed illness caused by service in the Persian Gulf.

2.  Request all relevant treatment records from the Birmingham VA Medical Center since December 2011.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  If the Veteran confirms that he is claiming entitlement to service connection for any pain, muscle, or joint disorder in addition to his claim for an undiagnosed illness, schedule the Veteran for an appropriate VA orthopedic and/or neurological examination with a qualified examiner to address the nature and etiology of any claimed disorder.  The examiner must be provided access to the Veteran's claims folder, as well as to any pertinent files in Virtual VA and VBMS.  The examiner must specify in the report that the claims file and all Virtual VA and VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  A complete rationale for any opinions expressed must be provided.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should identify any current pain-related diagnoses found on examination.  The examiner must specifically address the Veteran's prior diagnoses of lumbar spine degenerative joint disease and tension headaches.

For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disorder had its onset during or is otherwise related to the Veteran's military service.

If the examiner cannot provide an opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

4.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist to address the nature and etiology of his psychiatric disorders.  The examiner must be provided access to the Veteran's claims folder, as well as to any pertinent files in Virtual VA and VBMS.  The examiner must specify in the report that the claims file and all Virtual VA and VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  A complete rationale for any opinions expressed must be provided.

The examiner is asked to address the following:

(i) What are the Veteran's current psychiatric diagnoses?  Please also discuss the Veteran's prior psychiatric diagnoses, including depressive disorder, anxiety disorder, dysthymia, and PTSD and attempt to reconcile the various diagnoses.  If the examiner concludes that the Veteran does not meet the criteria for a diagnosis of PTSD, please discuss the findings of the January 2010 psychiatric evaluation with psychologist H.D. which diagnosed the Veteran with chronic, severe PTSD.

(ii) With respect to each validly diagnosed psychiatric disorder, the please provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disorder had its onset during or is medically related to the Veteran's active duty service.  Please discuss the Veteran's March 1990 counselling in service for marital problems, increased stress, and past thoughts of suicide.

If the examiner cannot provide an opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

5.  Obtain an additional medical opinion addressing the etiology of the Veteran's sleep apnea from the examiner who performed the September 2010 VA examination.  The examiner must be provided access to the Veteran's claims folder, as well as to any pertinent files in Virtual VA and/or VBMS.  The examiner must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  After a thorough review of the claims file and medical history, the physician is requested to prepare an addendum opinion which addresses the following: 

The examiner must opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during or is otherwise related to his service.  The examiner must specifically discuss the Veteran's lay statements indicating that he first had symptoms of snoring and waking in the night short of breath during service and whether such symptoms indicate the onset of sleep apnea.  Please also discuss the Veteran's numerous treatments in service for chronic sinusitis and his November 1985 septorhinoplasty surgery and the likelihood that this disorder caused or is otherwise related to sleep apnea.

The examiner is advised that the Veteran is competent to report symptoms as he experienced them in service and since that time.  Such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he must provide a reason for doing so, other than the absence of reference to a sleep disorder in the service treatment notes.

If the examiner who conducted the September 2010 VA examination is not available, the record should be forwarded to an equally qualified examiner.  If it is concluded by either the September 2010 examiner or the substitute examiner that a new examination is indicated, the Veteran should be scheduled for a new VA examination with an examiner who will address the questions above.

6.  Obtain an additional medical opinion addressing the etiology of the Veteran's hypertension from the examiner who performed the September 2010 VA examination.  The examiner must be provided access to the Veteran's claims folder, as well as to any pertinent files in Virtual VA and/or VBMS.  The examiner must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  After a thorough review of the claims file and medical history, the physician is requested to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension had its onset during or is otherwise related to his service and whether it is at least as likely as not that the Veteran's hypertension is caused or aggravated (permanently worsened beyond the natural progression) by any of the Veteran's psychiatric disorders.

If the examiner who conducted the September 2010 VA examination is not available, the record should be forwarded to an equally qualified examiner.  If it is concluded by either the September 2010 examiner or the substitute examiner that a new examination is indicated, the Veteran should be scheduled for a new VA examination with an examiner who will address the questions above.

7.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

8.  After the development requested has been completed, the AOJ should review all examination reports and opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

9.  Thereafter, the AOJ must readjudicate the claims.  If the benefits sought are not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


